Per Curiam:

This is an action by Rhodes-Buck Building Supply, Inc., against Boyer for monies owed on an account. A compulsory order of reference was issued and the Master-in-Equity awarded respondent a judgment of $1,765.31 plus service charges, for a total of $2,307.86. The circuit judge concurred in the Master’s findings, but determined the service charges should be struck and a judgment of $1,765.31 awarded. We affirm the findings of the circuit judge, except as to the amount of the award, and remand for recalculation of the amount of service charges to be deducted.
*547Appellant argues he was denied his right to jury trial. He also contends the evidence was insufficient to prove the existence of an account with a balance owed to respondent. These issues are affirmed under Rule 23 of the Rules of Practice of this Court.
Appellant and respondent agree the trial judge erred in the amount of service charges deducted from the Master’s award. Both parties state the balance of $1,765.31 included service charges from May 1976 to March 1977. Accordingly, we vacate the amount of the award and remand to the trial judge for a re-calculation of the amount of service charges to be deducted from the $1,765.31 balance.
Affirmed in part, vacated in part and remanded.
Ness, J., not participating.